This is an appeal on questions of law and fact from an order of the Common Pleas Court sustaining a motion of defendant to discharge an attachment issued upon certain monies of the defendant in the hands of a bank.
Although, as noted, the appeal is on questions of law and fact, no evidence is before us in any form whatever. Accordingly, the questions must be determined by an examination of the original papers to be found in the transcript of docket and journal entries.
Certain salient facts thus appearing are necessary to a consideration of the questions for determination. The petition, together with an affidavit for service by publication and an entry allowing such service, and an affidavit in attachment were filed, and an order of attachment and garnishment issued on November 27, 1940. No publication upon which service could be predicated is found in the transcript, but a precipe "To mail marked copy of Daily Court Reporter of November 30, 1940, to defendant at his address, Rock Island Arsenal, Rock Island, Illinois," signed by counsel for plaintiff appears. We assume, although technically it is not established, that the publication in due form upon which service was to be predicated was carried in the Daily Court Reporter under date, November 30, 1940.
On December 4, 1940, the order of attachment was returned, showing service on the Vandalia State Bank on the 27th day of November 1940.
The action set forth in the petition is in quantum meruit for services consisting of general house work claimed to have been performed by plaintiff for the defendant. The affidavit for publication recites that the defendant is a resident at the Rock Island Arsenal, Rock Island, Illinois, and is not a resident of the state of Ohio; that service of summons can not be made on him in this state; and that the action comes within the *Page 449 
provision of Section 11292, General Code, providing for service by publication. The affidavit in attachment recites the nonresidence of defendant; that the property about to be attached is not exempt from execution, and is not the personal earnings of defendant for services rendered by him within three months prior to the commencement of the action; that the defendant has assigned, removed and disposed of and is about to assign, remove and dispose of his property, or part thereof, with intent to defraud his creditors; and that the claim is for manual work or labor.
On December 4, 1940, the defendant moved to discharge the attachment upon five grounds: (1) That the writ of attachment was served on the garnishee before plaintiff's action was commenced; (2) that the order of attachment was issued before any issuance of summons; (3) that the writ of attachment was perfected before the first date of publication on a nonresident defendant; (4) that defendant is not a resident of this state, and plaintiff's demand does not arise upon a contract, judgment or decree, as set forth in Section 11819, General Code; and (5) that defendant is in military service on active duty.
This motion was sustained and it is from the order discharging the attachment that the appeal is prosecuted.
We have been favored by the opinions of the trial judge who decided the motion upon the questions presented by the first three grounds thereof and counsel have briefed the appeal upon these grounds only. The journal entry, however, is general in terms and if it can not be determined from the subject-matter properly before us that the fourth and fifth grounds of the motion to discharge are not well taken, we could not reverse or remand, even though we find that the court erred in its determination respecting the first three *Page 450 
grounds of the motion. We, therefore, consider the fourth and fifth grounds of the motion to discharge.
(4) That defendant is not a resident of this state, and plaintiff's demand does not arise upon a contract, judgment or decree, as set forth in Section 11819, General Code.
This section provides that one of the grounds for attachment is that the defendant is not a resident of this state. Another ground is that defendant is about to remove his property, in whole or in part, out of the jurisdiction of the court, with the intent to defraud his creditors, and another ground is that the claim is for work or labor. Plaintiff's affidavit in attachment recites all three of these grounds for attachment. Section 11819, General Code, also provides that:
"An attachment shall not be granted on the ground that the defendant is * * * not a resident of this state, for any claim other than a debt or demand, arising upon contract, judgment or decree * * *."
The nature of plaintiff's claim is not specifically set forth in the affidavit but must be determined from her petition.
The action, as before stated, is in quantum meruit, a form of assumpsit, and is on a quasi-contract, implied in law, and although not a true contract we are satisfied that it would be classified as a contract within the contemplation of that part of Section 11819 last quoted.
The fifth ground of the motion is that the defendant is in military service on active duty. The "General Relief" sections of the Soldiers' and Sailors' Civil Relief Act of 1940 (Title 50, Section 520 et seq., U.S. Code) are predicated upon default of appearance by the defendant, which did not occur in this case because he was represented by counsel. The act further vests discretion in the trial judge to vacate or stay any attachment as therein provided. The act did not in the *Page 451 
situation here presented require the court to discharge the attachment on this ground of the motion.
We come, then, to consider the principal question in this case, namely, whether, under the facts appearing, the service of the writ of attachment was made on the garnishee before plaintiff's action was commenced.
It is the claim of the appellant that the action was commenced within contemplation of Section 11819, General Code, when the petition was filed, affidavit for service for publication filed and order of attachment issued. It is the claim of appellee that it was essential to the commencement of the action that the petition be filed and that summons be issued thereon. Appellant cites and relies upon Rorick v. Devon Syndicate, Ltd.,307 U.S. 299, 83 L. Ed., 1303, 59 S. Ct., 877, and particularly on a statement made on page 309 of the opinion and on the third paragraph of the syllabus.
Appellee cites and comments upon Bear v. Old Tyme Distilleries,Inc., 22 Ohio Law Abs., 338; Seibert v. Switzer, 35 Ohio St. 661;  Bacher v. Shawhan, 41 Ohio St. 271; Rorick v. DevonSyndicate, Ltd., supra; and Sections 11819 and 11279, General Code.
The statement, above referred to, made in Rorick v. DevonSyndicate, Ltd., supra, and the third paragraph of the syllabus are as follows:
"An order of attachment issued prior to the filing of a petition and issuance of summons is void; an order of attachment issued after filing of the petition and the issuance of summons but prior to the commencement of service by publication is valid, though personal service is not had.
"3. Under the General Code of Ohio, Sections 11279, 11819, when a civil action for money has been begun by filing the petition and issuing summons, an attachment or garnishment is not premature because obtained prior to personal service or before commencement of service by publication." *Page 452 
It is only necessary to read the above quotations to determine that they can not be determinative of our question for the reason that in the case to which they apply the petition was filed and summons was issued. In the instant case no summons issued.
A case directly in point is Bear v. Old Tyme Distilleries,Inc., supra, decided by the Franklin county Common Pleas Court, wherein it is held that, where a petition was filed, no summons issued, all prerequisites to service by publication observed but publication not made until after the order of attachment was issued, the order was invalid because the action was not commenced under Section 11230, General Code, until the first publication of the notice. The court cites as support for its judgment Central Savings Bank v. Lagenbach, 1 N.P., 124, 1 O.D. (N.P.), 182, wherein it is held that the issuance of summons is essential to the commencement of an action and that no attachment can issue until the action is commenced. Seibert v. Switzer,supra, is also cited but in that case it appears that the petition had not been filed at the time the order of attachment was issued.
It may be noted that Section 11230, General Code, is a part of the chapter of the Code relating to "Limitation of Actions" and only has application to fix the date of the commencement of an action within the terms of these statutes.
If it may be said that Section 11230, General Code, is in any wise helpful in the instant case to determine when plaintiff's action was commenced for the purposes of Section 11819, General Code (attachment), it could not advantage plaintiff here because the service of the writ of attachment was completed before the date of the first publication for service.
Section 11230, General Code, providing when an action shall be deemed to be commenced within the meaning *Page 453 
of the "Limitation of Actions" Chapter of the Code says:
"When service by publication is proper, the action shall be deemed to be commenced at the date of the first publication, if it be regularly made."
Obviously, the quoted part of this section may not be given application until after service by publication is complete. This would be ineffective to determine whether, or when, an action is commenced within the language of Section 11819. This latter section provides:
"In a civil action for the recovery of money, at or after itscommencement, the plaintiff may have an attachment against the property of the defendant upon any one of the grounds herein stated * * *." (Italics ours.)
It is our judgment that the italicized part of this section relates to the commencement of an action under Section 11279, General Code, which provides:
"A civil action must be commenced by filing in the office of the clerk of the proper court a petition, and causing a summons to be issued thereon."
The issuance of the summons is a clerical act and, of course, takes place before the service of the summons upon the defendant. It is this act of the clerk in conjunction with the filing of the petition which completes the commencement of the action as ordinarily understood under Section 11279, General Code. It has been stated:
"Where actions are commenced by issuance of process, an action is commenced as of the time when the writ or summons is properly issued, with a bona fide intention that it be served, although service is not actually had." (Italics ours.) 1 Corpus Juris Secundum, 1397, Section 129.
It would seem appropriate that the issuance of a summons should only answer the purposes of the statute, if done with the intention that it be served. So *Page 454 
that, in a situation such as is found in the instant case, the issuance of a summons would have been a vain and futile act for the obvious reason that the plaintiff knew at the time of the filing of her petition that the defendant could not be served with summons. If the statute be given literal interpretation, then, notwithstanding the knowledge of the plaintiff that a summons could not be served, she would be required to have it issued because the letter of the statute so required. Having done so, this act, though obviously not made in good faith, would constitute the commencement of her action. But the filing of her affidavit for service by publication in due form, without first the issuance of a summons would not constitute the commencement of her action. Such a holding seems contrary to the spirit and manifest purposes of Section 11279, General Code.
It is held in Smith v. Whittlesey, 19 C.C., 412, 10 C.D., 377, that:
"* * * if it is known when the petition is filed, the defendant is beyond the jurisdiction of the court, a summons need not be issued before service can be had upon such defendant by publication, and a party may file an affidavit with the petition it [sic] in the first instance to obtain service by publication."
When the proper affidavit is filed for service by publication, the ordinary processes of the law are put into operation and the basis of service is as definitely established as though the clerk had issued a summons for the defendant. The completed service, however, has no relation to the issuance of the summons.
We hold that the authorization of service by publication upon the filing of affidavit for publication, meeting the requirements of Section 11292 et seq., General Code, is equivalent to "causing a summons to be issued" upon a petition filed in a civil action, within the terms of Section 11279, General Code, and, therefore, *Page 455 
in the instant case a civil action for the recovery of money had been commenced by the plaintiff against the defendant under Section 11819, at the time the order of attachment was issued and the writ served upon the garnishee.
We find no ground of the motion to discharge the attachment established and we consider no other or further grounds of infirmity.
The judgment of the court will, therefore, be reversed and the cause remanded with instructions to overrule the motion of defendant to discharge the attachment.
Judgment reversed.
GEIGER, P.J., and BARNES, J., concur.